ROSS, Circuit Judge
(after stating the facts as above). We think, as did the ¿court below, that the basis of the suit are the contracts set out in the bill, and that as the complainant’s assignors could not, for that reason, bring it in the federal court, neither could the complainant, because of the provisions of the statute above referred to.
The Central Counties Land Company, the California Industrial Com*611pany, and the Central California Power Company, referred to in the briefs as the “Allied Corporations,” through whom the complainant claims were, according to the averments of the bill, acting in co-operation with Vandercook, who held a contract with certain of the defendants to the suit for the purchase of the stock of the Yolo County Consolidated Water Company — which is the contract of January 19, 1907— alter which, according to the bill, came the incorporation of the Clear Cake Power & Irrigation Company atid the merger agreement. It was to defeat, the rights growing out of the contracts mentioned, in behalf of Vandercook and the Allied Corporations and those holding under them, that the alleged wrongs and frauds on the part of the defendants are alleged to have been done and committed. We do not see how it would be possible to prove the case made by the bill without inquiring into the contracts, their subject-matter, and into all of the various acts of 'die respective parties thereto done under, in connection with, or in respect to them. In short, we regard it as clear that the contracts, winch are iudiputably dioses in action, constitute the real foundation of die suit. We must therefoi e affirm the judgment.
Judgment affirmed.